Citation Nr: 0533464	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  05-02 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a perforated colon 
secondary to colonoscopy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran submitted a timely notice of 
disagreement in February 2004.  Thereafter, the RO issued a 
statement of the case (SOC) in December 2004, and the veteran 
perfected his appeal by filing a timely VA Form 9 in December 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

In his substantive appeal, dated in December 2004, the 
veteran requested a Travel Board hearing before a Veterans 
Law Judge at the RO in Houston, Texas.  The Board contacted 
the veteran by letter in February 2005, to verify his 
request.  However, review of the record shows that such a 
hearing has not been scheduled.  Since "Travel Board 
hearings" are scheduled by the RO (See 38 C.F.R. § 20.704(a) 
(2005)), the Board is remanding the case for that purpose, in 
order to satisfy procedural due process concerns.  

Therefore the RO should schedule the veteran for a hearing at 
the earliest available opportunity, with notice to the 
veteran (at his last known address of record) and his 
representative, the Texas Veterans Commission.  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should schedule a hearing for the 
veteran and any witnesses before a 
Veterans Law Judge at his local RO 
(Houston, Texas).  The RO should notify 
the veteran and his representative of the 
date of such hearing by sending a letter 
of notification to the veteran at his 
address of record, with a copy to his 
representative, the Texas Veterans 
Commission.  A copy of the notice to the 
veteran of the scheduling of the hearing 
should be placed in the record, keeping 
in mind the 30-day advance notice 
requirement specified at 38 C.F.R. 
§ 19.76 (2005).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

